Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-2, 4-5, and 7-8 are were previously pending and subject to the Non-Final office action mailed September 3rd, 2021. In the Response, submitted December 3rd, 2021, claims 1, 4, and 7-8 were amended and no new matter was added. Therefore, claims 1-2, 4-5, and 7-8 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on December 3rd, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 112(b) Remarks
	Applicant’s remarks filed on page 6 of the Response concerning the claim objection of claim 4 have been fully considered and are found to be persuasive. In view of the amendments to claim 4, the Examiner has withdrawn the claim objections previously set forth.  

Response to 35 U.S.C. § 112(b) Remarks
	Applicant’s remarks filed on page 7 of the Response concerning the 35 U.S.C. § 112(b) rejection of claim 4 have been fully considered and are found to be persuasive. In view of the amendments to claim 4, the Examiner has withdrawn the 112 (b) rejections that were previously set forth. However, in view of the amendments to claims 1 and 7-8, the Examiner has set forth a 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 7-8 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-2, 4-5, and 7-8 have been fully considered and are moot in view of the amended 35 U.S.C.§ 101 rejection that may be found starting on page 8 of this final office action. 
	
	On page 8 of the Response, the Applicant argues the following:
	 “The inventions of amended independent claims 1, 7, and 8 are not merely “directed towards collecting information in a manner that is analogous to human mental work.” The amended independent claims 1, 7, and 8 also include at least additional elements of a mobile terminal,  a server and a vehicle including a locking, unlocking and activation device comprising an ECU, the ECU that is configured to perform locking, unlocking or activating the vehicle based on the received authentication key of the vehicle from the mobile terminal”, and “deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked,” “…analyze the acquired and the stored information on the delivery of the package into the vehicle cabin,” and “…delete the acquired and the stored information of the delivery of the package into the vehicle cabin, after the analysis of the delivery work is complete, and the package is delivered into the vehicle cabin.” Those additional elements in combination are sufficient to amount to significantly more than the judicial exception”. 
	The Examiner respectfully disagrees that the additional elements recited in the amended claims 1, 7, and 8, either alone or combination, are sufficient to amount to significantly more than 

	 Further, as discussed in the Step 2A- Prong Two analysis that may be found on page 15 of this final office action, the additional elements of the mobile terminal, server, locking/unlocking/activation device, and ECU are found to be recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the vehicle for 

	Furthermore, as discussed in the Step 2B analysis that may be found on page 17 of this Final Office Action, the additional elements of claims 1, 7, and 8 taken individually and in combination, do not result in the claims, as a whole, amounting to significantly more than the exception because the claims essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Furthermore, the additional elements that are identified as insignificant extra solution activity (such as the transmitting of data over a network and electronically storing data) are found to recite well-understood, routine, conventional activity since the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and  that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 8-10 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-8 have been fully considered and are moot in view of the amended 35 U.S.C.§ 103 rejection that may be found starting on page 21 of this final office action. 
	On page 9 of the Response, the Applicant argues “there is no disclosure in the cited reference about using the above data as the data to be deleted in a case where the delivery destination is a vehicle”. As discussed in further detail in the §103 rejection that may be found starting on page 21 herein, Oz teaches a system configured to create one or more database records for each completed delivery into a customer vehicle, and Oz in combination with Habbaba teaches a feature for receiving and recording location information associated with a target vehicle that includes a GPS parking location of the vehicle where the package is delivered into the vehicle. Further, Oz in combination with Habbaba and Matula teaches a feature for a system to maintain delivery verification information associated with a particular delivery (include a description of the item delivered, the time, and a location of where the item was delivered) on a website and may 

	On page 9 of the Response, the Applicant remarks “Therefore, based on the foregoing, Applicant respectfully submits that amended independent claims 1, 7, and 8 and their dependent claims are patentable over the cited references”. In view of the amendments to claims 1-2, 4-5, and 7-8, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-2, 4-5, and 7-8 that may be found starting on page 21 of this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 7, and 8 similarly recite “delete the acquired and the stored information of the delivery of the package into the vehicle cabin, after the analysis of the delivery work is complete […]”. There is insufficient antecedent basis for “the delivery work”. Thus, independent claims 1, 7, and 8, and the dependent claims 2 and 4-5, are rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret this limitation as reciting “delete the acquired and the 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2 and 4-5 are directed to a server device (i.e. a machine), claim 7 is directed to a method (i.e. a process), and claim 8 is directed to a non-transitory computer-readable storage medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-2, 4-5, and 7-8 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. In particular, the functions being claims 1, 7, and 8 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). 

	Claim 1 recites, in part:
An authentication key management system delivery service […] the vehicle cabin being a delivery destination of a package and including a vehicle trunk […]; 
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards indicating a vehicle cabin as a delivery destination for a package recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)).

Receive an authentication key of the vehicle […] according to a predetermined manipulation by the user […] perform locking, unlocking or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards receiving an authentication key for unlocking/locking/activating a vehicle in order to perform a delivery into the vehicle recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and evaluating information in a manner that is analogous 

Store the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Delete at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Analyze the acquired and the stored information on the delivery of the package into the vehicle cabin; and delete the acquired and the stored information of the delivery of the package into the vehicle cabin, after the analysis of the delivery work is complete, and the package is delivered into the vehicle cabin. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Further, claims 2 and 4-5 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite an additional abstract idea. 
	
	Claim 2 recites, in part, “acquire a plurality of types of information on delivery of the package into the vehicle cabin within the target delivery period of time relating to the delivery of the package into the vehicle cabin designated as the delivery destination, store the plurality of types of information on the delivery of the package into the vehicle cabin, and delete some of the plurality of types of information stored on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. These limitations, as recited, are directed to a mental process. In particular, these limitations are directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations are directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
	Claim 4 recites, in part, “to delete a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is topped among the plurality of types of information that is stored”. This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
Claim 5 recites, in part, “to determine whether or not the user has received the package delivered in the vehicle cabin and an end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the package delivered in the vehicle cabin”. This limitation, as recited, in directed to a mental process. In particular, this limitation is directed towards judgement, observation, collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
	Claim 7 recites, in part:
[…] system for a delivery service […] the delivery system including […] the vehicle cabin being a delivery destination of a package and including a vehicle trunk […]; 
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards indicating a vehicle cabin as a delivery destination for a package recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)).

Receiving an authentication key of the vehicle […] according to a predetermined manipulation by the user […] performing locking, unlocking or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards receiving an authentication key for unlocking/locking/activating a vehicle in order to perform a delivery into the vehicle recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquiring information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Storing the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Analyzing the acquired and the stored information on the delivery of the package into the vehicle cabin; and deleting the acquired and the stored information of the delivery of the package into the vehicle cabin, after the analysis of the delivery work is complete, and the package is delivered into the vehicle cabin. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 8 recites, in part:
[…] system for a delivery service […] the delivery system including […] the vehicle cabin being a delivery destination of a package and including a vehicle trunk […]; 
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards indicating a vehicle cabin as a delivery destination for a package recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)).

Receiving an authentication key of the vehicle […] according to a predetermined manipulation by the user […] performing locking, unlocking or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards receiving an authentication key for unlocking/locking/activating a vehicle in order to perform a delivery into the vehicle recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquiring information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Storing the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2))..

Deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Analyzing the acquired and the stored information on the delivery of the package into the vehicle cabin; and deleting the acquired and the stored information of the delivery of the package into the vehicle cabin, after the analysis of the delivery work is complete, and the package is delivered into the vehicle cabin. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

	Thus, each of the claims 1-2, 4-5, and 7-8 are found to recite an abstract idea under the Step 2A Prong One analysis. 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 and 4-5 recite additional elements of an information processing device, vehicle including a vehicle cabin, a mobile terminal, a server, a locking/unlocking/activation device, an ECU configured to perform locking/unlocking/activation of a vehicle based on an authentication key, and features for transmitting data over a network (acquiring information at a server and transmitting an authentication key), and electronically storing data. The information processing device, mobile terminal, server, locking/unlocking/activation device, and ECU are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps 

	Claim 7 recites additional elements of an information processing device, a vehicle having a vehicle cabin, a locking/unlocking/activation device, a server, a mobile terminal, features for transmitting data over a network (acquiring information by a processing device and transmitting an authentication key), and electronically storing data. The information processing device, server, locking/unlocking/activation device, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic storage of data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle having a vehicle cabin, locking/unlocking/activation device, and information processing device that is configured to lock/unlock/activate a vehicle based on a received authentication key are additional elements that are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 8 recites additional elements of a non-transitory computer-readable storage medium, an information processing device, a vehicle including a vehicle cabin, a locking/unlocking/activation device, a mobile terminal, a server, a program, transmitting data over 
	Accordingly, the additional elements of a non-transitory computer-readable storage medium, vehicle having a vehicle cabin, information processing device, server, locking/unlocking/activation device, ECU, mobile terminal, program, features for transmitting of data over a network, and electronic storage of data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-2, 4-5, and 7-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2, 4-5, and 7-8 are merely left with the additional elements of a non-transitory computer-readable storage Claims 1-2, 4-5, and 7-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2, 4-5, and 7-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (acquiring information by a processing device and transmitting an authentication key) and electronic storage of data are considered to be additional elements directed to mere data gathering, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the non-transitory computer-readable storage medium, information processing device, server, locking/unlocking/activation device, ECU, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
Furthermore, the vehicle having a vehicle cabin and program that is executed by the information processing device is considered to merely be generally linking the use of the abstract 
	Viewed as a whole, claims 1-2, 4-5, and 7-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2, 4-5, and 7-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C § 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Oz et al. U.S. Publication No. 2016/0098670, hereafter known as Oz, in view of Habbaba et al. U.S. Publication No. 2019/0311327, hereafter known as Habbaba, in further view of Cao et al. U.S. Publication No. 2016/0171568, hereafter known as Cao, in further view of Matula et al. U.S. Publication No. 2016/0104098, hereafter known as Matula, in further view of Machida U.S. Publication No. 2017/0213182, hereafter known as Machida.

	Regarding claim 1, 
	Oz teaches the following:
An information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server configured to;
	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Thus, Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk.

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the 

	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server. 

	The mobile terminal is configured to receive an authentication key of the vehicle from the server according to a predetermined manipulation by the user;

	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to a mobile terminal configured to receive an authentication key of the vehicle from the server according to a predetermined manipulation by the user.

	The locking, unlocking and activation device comprising an ECU, the ECU is configured to perform locking, unlocking, or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal; and


	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]).
	Thus, Oz teaches a system configured to send security keys to a delivery person’s client devices, such that the client device may transmit RF signals to the access module circuitry associated with a vehicle’s intelligence system configured to unlock the vehicle based on the received signals; equivalent to the locking, unlocking and activation device comprising an ECU,  
	
	The server configured to acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the package delivery person picks up or stores the package into the vehicle, and closes the trunk” (¶ [0071]), and the “package delivery entity system's delivery person sends confirmation of the package delivery/pickup and the securing of the target vehicle via the delivery application on the client's device to the package-to-and-from-the-vehicle-service cloud system.” (¶ [0072]). Further, “After the delivery person 304 delivers a package to the target car 252 or picks up a package from the 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340” (¶ [0123]). 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to a server configured to acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	Store the information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]). 

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach that the stored information includes information on a movement history of the 

	However, Habbaba teaches the following:
	[…] At least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered […];
	Habbaba teaches “A system for delivering items or packages to an unattended vehicle after receiving an order for delivery of an item or package to a vehicle” (see abstract); “a receiving vehicle provides information about a location of the vehicle […] The vehicle transmits location information to a remote server […] location information includes location information based on the wireless signal information and the driving maneuvers performed by the vehicle” (¶ [0020]); “the vehicle may gather driving maneuver information (dead reckoning information)  […] the vehicle may gather and/or store a predefined amount (e.g., 30 minutes) of trailing information even just in case a positioning system connection is lost […] the vehicle may transmit all the dead reckoning information to a server and the server stores a predefined amount” (¶ [0025]); “dead reckoning information such as a distance traveled, turns performed” (¶ [0024]); “A delivery vehicle may travel to a location of a receiving vehicle. The delivery vehicle receives delivery instructions. The delivery instructions indicate an approximate location of a target vehicle and dead reckoning instructions for the target vehicle's location” (¶ [0021]); “the vehicle location may include a range of time when the vehicle will be located at a particular location and/or periodic updates on vehicle location information until the item is delivered to the vehicle” (¶ [0022]); “the location may indicate an address, GPS position, or other location of the vehicle for where the receiving vehicle 104 will be to receive the item or package […] location information may include an identifier of a parking space“ (¶ [0035]);   


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Habbaba by including the feature for gathering/storing GPS parking location data of a vehicle until a package is delivered into the vehicle at the parking location and driving maneuver/dead reckoning information associated with the receiving vehicle, as taught by Habbaba, into the system of Oz that is configured to track the location of a vehicle that is designated as a destination for receiving a package (see ¶ [0106]) and storing a record of the delivery operations.  One of ordinary skill in the art would have been motivated to modify the system of Oz to include, in the record of delivery operations, the driving maneuver/dead reckoning information and GPS parking location information indicative of the location of the vehicle where a delivery was performed when one considers that such a modification further helps “keep track of deliveries” (¶ [0005]) and “ensure the one or more purchased products have been delivered” (¶ [0044]), as suggested by Oz. Further, one of ordinary skill in the art would have recognized that the teachings of Habbaba are compatible with the system of Oz as they share capabilities and characteristics; namely, they are both delivery systems directed towards facilitating the delivery of packages into target vehicles. 



	However, Cao teaches the following:
	Delete at least one of: information […] on the delivery of the package into the […] cabin when the […] is locked after the […] is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics data center.” (¶ [0102]). Further, “the recorded content being saved locally at the smart container or uploaded to the logistics data center” (¶ [0104]).
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting 
	Thus, Cao teaches a feature in a system for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to a feature for deleting some of the stored information on the delivery of the package when a receptacle is locked after the receptacle is unlocked.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba with the teachings of Cao by incorporating a feature for deleting information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz/Habbaba that is configured to receive and store information associated with the delivery of a product that has been secured within a vehicle when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and databases may be shared hardware where the user is given a certain amount of dedicate use of these resources” (¶ [0144]), as suggested by Oz, and incorporating such a feature “provides additional data storage capacity for the computer system” (¶ [0161]), as suggested by Cao. Further, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, both 

	Although Oz/Habbaba/Cao teaches a feature for deleting video information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, Oz/Habbaba/Cao does not explicitly teach a feature for deleting information that is associated with a place where the package is delivered.

	However, Matula does teach, the following:
	Delete at least one of: […] information on a place where […] the package is delivered […];
	 Matula teaches “vehicle 202 may have the ability to provide additional delivery information to resource 112 and/or customer 210 via communications network 104. For example, upon vehicle 202 reaching signal area 212 and/or performing delivery 212, customer 210 may be notified via customer communication device 108 that vehicle 202 is ready to make the delivery […] Status updates, videos, position information, sensor data, and/or other information may be made available back to resource 112. For example, “The delivery of your new phone has been made. The package was delivered at 10:31 AM (3 minutes ago). The position of this package is 10 feet south of the building. <Click here for an aerial photo of the package and where it was delivered.>” […]  delivery verification comprising an image or other information is maintained on a website […] The information may be kept indefinitely, expire after a predetermined amount of time or be deleted in response to the customer's decision to delete the delivery verification.” (¶ [0070]). Further, “FIG. 1 shows an illustrative communication system 100 […] the communication system 100 may be a distributed system and, in some embodiments, comprises a communication network 104 […] which may be owned and operated by an enterprise administering a contact 112 […] Customers may utilize their respective customer communication device 108 to send/receive communications to the contact center utilizing social media website 130” (¶ [0036]). 
	Thus, Matula teaches a system that may maintain a website that stores delivery verification information associated with a particular delivery, where the information may include a description of the item delivered, the time, and a location of where the item was delivered. Further, this information may be stored on the system and available on the website for a predetermined amount of time before the information is deleted/expired or be deleted in response to an indication; equivalent to deleting information that is associated with a place where the package is delivered.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba/Cao with the teachings of Matula by incorporating a feature for be storing delivery verification information (a location of where the item was delivered) and deleting the delivery verification information based on an indication, as taught by Matula, into the system Oz/Habbaba/Cao that is configured to store and delete information associated with a delivery operation that includes a parking location of a vehicle where a package is delivered and a predetermined amount of trailing/dead reckoning information upon receiving an indication that a delivery has been completed. One of ordinary skill in the art would have recognized that modifying the system of Oz/Habbaba/Cao with the teachings of Matula would result in a system that is configured to delete the delivery operation data that includes a parking location of a vehicle where a package is delivered into the vehicle and a predetermined amount of trailing/dead reckoning information associated with the vehicle upon receiving an indication that the delivery has been successfully completed, such as when the system of Oz/Habbaba/Cao receives an indication that the vehicle has been unlocked to retrieve the package and subsequently locked shut. One of ordinary skill in the art would have been motivated to make this modification when one considers that the teachings of Matula, in particular 

	Although Oz/Habbaba/Cao/Matula teaches a system configured to facilitate the delivery of shipments into a customer vehicle and to store data associated with completed deliveries to customer vehicles, Oz/Habbaba/Cao/Matula does not explicitly teach features for analyzing the acquired and the stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after the analysis of the delivery work is complete, and the package is delivered.

	However, Machida teaches the following:
	Analyze the acquired and the stored information on the delivery of the package […]; and delete the acquired and the stored information of the delivery of the package […], after the analysis of the delivery work is complete, and the package is delivered […];
	Machida teaches “a system for providing a photo book (album) […] and shipping the generated photo book to a shipment destination according to the generation request.” (¶ [0025]). Further, Machida teaches “Upon completion of shipment of the photo book, the laboratory […] transmits a shipment completion notification to the management system 40 […] For example, upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” ([0057]). 
424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]). Further, Machida teaches “the various kinds of information described as those held in each device shown in FIG. 1 are stored in […] the storage device 204, the external memory 213, and the like. For example, these storage devices can be used as the file server 42 shown in FIG. 1.” (¶ [0156]).
	Thus, Machida teaches a system that may receive an order from a customer to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user to have been completed, the status of the order data is changed to a completed status and stored in a system directory. The system may store the order data (associated with the completed shipment) for a predetermined amount of time (a data holding period of 30 days), where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to analyzing the acquired and the stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after the analysis of the delivery work is complete, and the package is delivered.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz/Habbaba/Cao/Matula with the teachings of Machida by incorporating a feature for storing order data that is associated with a completed shipment in a system directory and deleting the stored order data upon analyzing/determining that the order data has been stored longer than a predetermined amount of time, as taught by Machida, into the server of Oz/Habbaba/Cao/Matula 1 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Machida are compatible with the system of Oz/Habbaba/Cao/Matula as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

	Regarding claim 2,  
	Oz/Habbaba/Cao/Matula/Machida teaches the limitations of claim 1. Further, Oz teaches the following:
	Wherein the server is further configured to;
	Acquire a plurality of types of information on the delivery of the package into the vehicle cabin within the target delivery period of time relating to the delivery of the package into the vehicle cabin designated as the delivery destination. 

	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location 

	The claimed limitation “acquire a plurality of types of information on the delivery of the package into the vehicle cabin within the target delivery period of time” indicates that the information on the delivery of the package is acquired within a time period that lasts until the and confirmation information from the backend of the vehicle’s telematics system indicating that the trunk has been locked is equivalent to a server configured to acquire a plurality of types of information on the delivery of the package into the vehicle cabin within the target delivery period of time relating to the delivery of the package into the vehicle cabin designated as the delivery destination.
	
	Store the plurality of information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]) and “the package-exchange-with-a-vehicle service is configured to use the registered purchase information and to create one or more database records for each completed delivery operation.” (¶ [0036]).

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz/Habbaba does not explicitly teach a feature for deleting some of the stored information on the delivery of the package when the vehicle is locked after the vehicle is unlocked.
 
	However, Cao teaches the following:
Deleting some of the plurality of types of information stored on the delivery of the package into the […] cabin when the […] is locked after the […] is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics data center.” (¶ [0102]). Further, “the recorded content being saved locally at the smart container or uploaded to the logistics data center” (¶ [0104]). 
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.”” (¶ [0129]). Further, Cao teaches “FIG. 5 illustrates a flowchart of an embodiment of a process for picking up goods” (¶ [0111]), where “the smart container storage division is opened and a signed receipt message is sent to the logistics data center.” (¶ [0112]). 

	Thus, Cao teaches a feature in a logistics data center for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container and receiving a signed receipt message when the storage container is opened and a package has been picked up; equivalent to a plurality of types of information stored on the delivery of the package. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to a feature for deleting some of the plurality of types of information stored on the delivery of the package into a secured receptacle when the secured receptacle is locked after the secured receptacle is unlocked.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Cao by incorporating a feature for deleting some of a plurality of information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz that is configured to receive and store a plurality of types of information associated with a product that has been secured within a vehicle and when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and databases may be shared hardware where the user is given a certain amount of dedicate use of these resources” (¶ [0144]), as suggested by Oz, and incorporating such a feature “provides additional data storage capacity for the computer system” (¶ [0161]), as suggested by Cao. Further, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems of Oz and Cao are directed towards servers configured to collect and store information associated with the delivery of a package/good into a secured and lockable receptacle.  
claim 4, 
	Oz/Habbaba/Cao/Matula/Machida teaches the limitations of claim 1.
	Further, Oz teaches a system that may use registered purchase information and to create one or more database records for each completed delivery operation (¶ [0036]). This information includes both information on the designated place (¶ [0005], ¶ [0103]) and a VIN for identifying the vehicle (equivalent to a different type of information from the information on the designated place, the information on the order of the product, and the information on the place where the vehicle is stopped among the plurality of types of information that is stored). Thus, the VIN for identifying the vehicle that is stored in the record is equivalent to a different type of information among the plurality of types of information that is stored. 

	 Furthermore, Oz/Habbaba/Cao does not explicitly teach the server is further configured to delete a different type of information from the information on the designated place, the information on the on the order of the product, and the information on the place where the vehicle is stopped among the plurality of types of information that is stored.  
	 
	However, Matula does teach, the following:
	Wherein the server is further configured to delete a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.  
	 Matula teaches “vehicle 202 may have the ability to provide additional delivery information to resource 112 and/or customer 210 via communications network 104. For example, upon vehicle 202 reaching signal area 212 and/or performing delivery 212, customer 210 may be notified via customer communication device 108 that vehicle 202 is ready to make the delivery […] Status updates, videos, position information, sensor data, and/or other information may be 112. For example, “The delivery of your new phone has been made. The package was delivered at 10:31 AM (3 minutes ago). The position of this package is 10 feet south of the building. <Click here for an aerial photo of the package and where it was delivered.>” […]  delivery verification comprising an image or other information is maintained on a website […] The information may be kept indefinitely, expire after a predetermined amount of time or be deleted in response to the customer's decision to delete the delivery verification.” (¶ [0070]). Further, “FIG. 1 shows an illustrative communication system 100 […] the communication system 100 may be a distributed system and, in some embodiments, comprises a communication network 104 […] which may be owned and operated by an enterprise administering a contact center in which a plurality of resources 112 […] Customers may utilize their respective customer communication device 108 to send/receive communications to the contact center utilizing social media website 130” (¶ [0036]). 
	Thus, Matula teaches a system that may maintain a website that stores delivery verification information associated with a particular delivery, where the information may include the time when the item was delivered and an image of where the package was delivered. Further, this information may be stored on the system and available on the website for a predetermined amount of time before the information is deleted/expired or deleted in response to some indication; equivalent to a server further configured to delete a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba/Cao with the teachings of Matula by incorporating a feature for be storing delivery verification information (including the time when the item was delivered and an image of where the package was delivered) and deleting the delivery verification information in response to an indication, as taught by Matula, into the system 

	Regarding claim 5,
	Oz/Habbaba/Cao/Matula/Machida teaches the limitations of claim 1. Further, Oz teaches that the package-exchange-with-a-vehicle service is configured receive a confirmation that a package has been delivered to a vehicle (see ¶ [0072]) and to send a confirmation message to a customer mobile device when the package has been delivered to the customer vehicle and the delivery process has been completed (see ¶ [0110]), equivalent to determining whether or not a package has been delivered in the vehicle cabin. However, Oz does not explicitly teach a server configured to determine whether or not the user has received the package. 

	However, Cao teaches the following:
	The server is configured to determine whether or not the user has received the package delivered in the […] cabin;
	

	Thus, Cao teaches a logistics data center that may receive a signed receipt confirmation after a recipient opens a locked storage container to remove an ordered good and closes the door to the storage container; equivalent to a server configured to determine whether or not the user has received the package delivered in a storage cabin.

 	An end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the packaged delivered in the […] cabin.

	Cao teaches  “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.” (¶ [0129]). 


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz with the teachings of Cao by incorporating a feature for determining that a recipient has picked up their delivered goods from a locked storage cabin and, in response to the determination, recognizing this as an end point of the period of time relating to the delivery of the package, as taught by Cao, into the server of Oz that is configured to store a plurality of data associated with completed deliveries to customer vehicle. One of ordinary skill in the art would have been motivated to make this modification when one considers that by receiving confirmation that a customer has received the delivered package at their vehicle further “improves security”2 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

	Regarding claim 7,
	Oz teaches the following:
The delivery system including an information processing device for the delivery service, a vehicle having a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server, wherein the information processing method comprising:
	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Thus, Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk.

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server. 

	By the information processing device, receiving an authentication key of the vehicle from a server according to a predetermined manipulation by a user;

	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to receiving, by the information processing device, an authentication key of the vehicle from a server according to a predetermined manipulation by a user.

	By the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from the mobile terminal;



	By the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the package delivery person picks up or stores the package into the vehicle, and closes the trunk” (¶ [0071]), and the 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to by the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	By the information processing device, storing the information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]). 

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach that the stored information includes information on a movement history of the vehicle for a predetermined period of time until the package is delivered and information on a place where the vehicle is stopped when the package is delivered. 

	However, Habbaba teaches the following:
	[…] At least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered […];
	Habbaba teaches “A system for delivering items or packages to an unattended vehicle after receiving an order for delivery of an item or package to a vehicle” (see abstract); “a receiving vehicle provides information about a location of the vehicle […] The vehicle transmits location information to a remote server […] location information includes location information based on the wireless signal information and the driving maneuvers performed by the vehicle” (¶ [0020]); “the vehicle may gather driving maneuver information (dead reckoning information)  […] the vehicle may gather and/or store a predefined amount (e.g., 30 minutes) of trailing information even just in case a positioning system connection is lost […] the vehicle may transmit all the dead reckoning information to a server and the server stores a predefined amount” (¶ [0025]); “dead reckoning information such as a distance traveled, turns performed” (¶ [0024]); “A delivery vehicle may travel to a location of a receiving vehicle. The delivery vehicle receives delivery instructions. The delivery instructions indicate an approximate location of a target vehicle and dead reckoning instructions 104 will be to receive the item or package […] location information may include an identifier of a parking space“ (¶ [0035]);   
	Thus, Habbaba teaches a system, comprising a server, which may gather and store location information associated with a vehicle that is to receive a package. The gathered/stored location information includes driving maneuver/dead reckoning information associated with the receiving vehicle for a predefined amount of time (equivalent to information on a movement history of the vehicle for a predetermined period of time until the package is delivered) and vehicle GPS position/parking location information that is periodically updated until the item is delivered to the vehicle at the parking location (equivalent to information on a place where the vehicle is stopped when the package is delivered). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Habbaba by including the feature for gathering/storing GPS parking location data of a vehicle until a package is delivered into the vehicle at the parking location and driving maneuver/dead reckoning information associated with the receiving vehicle, as taught by Habbaba, into the system of Oz that is configured to track the location of a vehicle that is designated as a destination for receiving a package (see ¶ [0106]) and storing a record of the delivery operations.  One of ordinary skill in the art would have been motivated to modify the system of Oz to include, in the record of delivery operations, the driving maneuver/dead reckoning information and GPS parking location information indicative of the location of the vehicle where a delivery was performed when one considers that such a modification further helps “keep track of deliveries” (¶ [0005]) and “ensure 

	Although Oz/Habbaba teaches a feature for receiving and recording location information associated with a target vehicle that includes a GPS parking location of the vehicle where the package is delivered into the vehicle and a predetermined amount of trailing/dead reckoning information associated with the vehicle, Oz/Habbaba does not explicitly teach a feature for deleting this stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked

	However, Cao teaches the following:
	Delete at least one of: information […] on the delivery of the package into the […] cabin when the […] is locked after the […] is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics 
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.”” (¶ [0129]). 
	Thus, Cao teaches a feature in a system for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to a feature for deleting some of the stored information on the delivery of the package when a receptacle is locked after the receptacle is unlocked.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba with the teachings of Cao by incorporating a feature for deleting information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz/Habbaba that is configured to receive and store information associated with the delivery of a product that has been secured within a vehicle when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and 

	Although Oz/Habbaba/Cao teaches a feature for deleting video information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, Oz/Habbaba/Cao does not explicitly teach a feature for deleting information that is associated with a place where the package is delivered.

	However, Matula does teach, the following:
	By information processing device, deleting at least one of: […] information on a place where […] the package is delivered […];
	 Matula teaches “vehicle 202 may have the ability to provide additional delivery information to resource 112 and/or customer 210 via communications network 104. For example, upon vehicle 202 reaching signal area 212 and/or performing delivery 212, customer 210 may be notified via customer communication device 108 that vehicle 202 is ready to make the delivery […] Status updates, videos, position information, sensor data, and/or other information may be made available back to resource 112. For example, “The delivery of your new phone has been made. The package was delivered at 10:31 AM (3 minutes ago). The position of this package is 10 feet south of the building. <Click here for an aerial photo of the package and where it was delivered.>” […]  delivery verification comprising an image or other information is maintained on 100 […] the communication system 100 may be a distributed system and, in some embodiments, comprises a communication network 104 […] which may be owned and operated by an enterprise administering a contact center in which a plurality of resources 112 […] Customers may utilize their respective customer communication device 108 to send/receive communications to the contact center utilizing social media website 130” (¶ [0036]). 
	Thus, Matula teaches a system that may maintain a website that stores delivery verification information associated with a particular delivery, where the information may include a description of the item delivered, the time, and a location of where the item was delivered. Further, this information may be stored on the system and available on the website for a predetermined amount of time before the information is deleted/expired or be deleted in response to an indication; equivalent to deleting information that is associated with a place where the package is delivered.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba/Cao with the teachings of Matula by incorporating a feature for be storing delivery verification information (a location of where the item was delivered) and deleting the delivery verification information based on an indication, as taught by Matula, into the system Oz/Habbaba/Cao that is configured to store and delete information associated with a delivery operation that includes a parking location of a vehicle where a package is delivered and a predetermined amount of trailing/dead reckoning information upon receiving an indication that a delivery has been completed. One of ordinary skill in the art would have recognized that modifying the system of Oz/Habbaba/Cao with the teachings of Matula would result in a system that is configured to delete the delivery operation data that includes a parking location of a vehicle where a package is delivered into the vehicle and a 

	Although Oz/Habbaba/Cao/Matula teaches a system configured to facilitate the delivery of shipments into a customer vehicle and to store data associated with completed deliveries to customer vehicles, Oz/Habbaba/Cao/Matula does not explicitly teach features for analyzing the acquired and the stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after the analysis of the delivery work is complete, and the package is delivered.

	However, Machida teaches the following:
	By the information processing device, analyzing the acquired and the stored information on the delivery of the package […]; and by the information processing device, deleting the acquired and the stored information of the delivery of the package […], after the analysis of the delivery work is complete, and the package is delivered […];
40 […] For example, upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” ([0057]). 
	Furthermore, Machida teaches “The status of the order data stored in the shipment completion directory 424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]). Further, Machida teaches “the various kinds of information described as those held in each device shown in FIG. 1 are stored in […] the storage device 204, the external memory 213, and the like. For example, these storage devices can be used as the file server 42 shown in FIG. 1.” (¶ [0156]).
	Thus, Machida teaches a computing system that may receive an order from a customer to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user to have been completed, the status of the order data is changed to a completed status and stored in a system directory. The system may store the order data (associated with the completed shipment) for a predetermined amount of time (a data holding period of 30 days), where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to by the information processing device, analyzing the acquired and the stored information on the delivery of the package and by the information processing device, deleting the acquired and the stored information of the delivery of the package  after the analysis of the delivery work is complete, and the package is delivered.
3 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Machida are compatible with the system of Oz/Habbaba/Cao/Matula as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

	Regarding claim 8,
	Oz teaches the following:
	A non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method executed by an information processing system for a delivery service, the delivery system including an information processing device for the delivery service, a vehicle having a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server, the program causing the information processing device to execute a control process, the non-transitory computer-readable storage medium comprising;
	Oz teaches “with reference to FIG. 1, components of the computing system 810 may include […] a processing unit” (¶ [0126]) and “computing system 810 typically includes a variety of computing machine readable media. Computing machine readable media can be any available media that can be accessed by computing system 810 […] computing machine readable mediums uses include storage of information, such as computer readable instructions, data structures, program modules or other data” (¶ [0127]).

	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk.
 


	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server.

	By the information processing device, receiving an authentication key of the vehicle from a server according to a predetermined manipulation by a user;
	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to receiving, by the information processing device, an authentication key of the vehicle from a server according to a predetermined manipulation by a user.

	By the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “A security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle by either directly sending an access control sequence and authentication code to a receiver module in a client device or sending an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated 
	Thus, Oz teaches a system configured to send an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle; equivalent to by the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from a mobile terminal.

	By the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to by the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	By the information processing device, storing the information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]). 

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach that the stored information includes information on a movement history of the vehicle for a predetermined period of time until the package is delivered and information on a place where the vehicle is stopped when the package is delivered. 

	However, Habbaba teaches the following:
	[…] At least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered […];
	Habbaba teaches “A system for delivering items or packages to an unattended vehicle after receiving an order for delivery of an item or package to a vehicle” (see abstract); “a receiving vehicle provides information about a location of the vehicle […] The vehicle transmits location information to a remote server […] location information includes location information based on the wireless signal information and the driving maneuvers performed by the vehicle” (¶ [0020]); “the vehicle may gather driving maneuver information (dead reckoning information)  […] the vehicle may gather and/or store a predefined amount (e.g., 30 minutes) of trailing information even just in case a positioning system connection is lost […] the vehicle may transmit all the dead reckoning information to a server and the server stores a predefined amount” (¶ [0025]); “dead reckoning information such as a distance traveled, turns performed” (¶ [0024]); “A delivery vehicle may travel to a location of a receiving vehicle. The delivery vehicle receives delivery instructions. The delivery instructions indicate an approximate location of a target vehicle and dead reckoning instructions 104 will be to receive the item or package […] location information may include an identifier of a parking space“ (¶ [0035]);   
	Thus, Habbaba teaches a system, comprising a server, which may gather and store location information associated with a vehicle that is to receive a package. The gathered/stored location information includes driving maneuver/dead reckoning information associated with the receiving vehicle for a predefined amount of time (equivalent to information on a movement history of the vehicle for a predetermined period of time until the package is delivered) and vehicle GPS position/parking location information that is periodically updated until the item is delivered to the vehicle at the parking location (equivalent to information on a place where the vehicle is stopped when the package is delivered). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Habbaba by including the feature for gathering/storing GPS parking location data of a vehicle until a package is delivered into the vehicle at the parking location and driving maneuver/dead reckoning information associated with the receiving vehicle, as taught by Habbaba, into the system of Oz that is configured to track the location of a vehicle that is designated as a destination for receiving a package (see ¶ [0106]) and storing a record of the delivery operations.  One of ordinary skill in the art would have been motivated to modify the system of Oz to include, in the record of delivery operations, the driving maneuver/dead reckoning information and GPS parking location information indicative of the location of the vehicle where a delivery was performed when one considers that such a modification further helps “keep track of deliveries” (¶ [0005]) and “ensure 
	Although Oz/Habbaba teaches a feature for receiving and recording location information associated with a target vehicle that includes a GPS parking location of the vehicle where the package is delivered into the vehicle and a predetermined amount of trailing/dead reckoning information associated with the vehicle, Oz/Habbaba does not explicitly teach a feature for deleting this stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked

	However, Cao teaches the following:
	By the information processing device, deleting at least one of: information […] on the delivery of the package into the […] cabin when the […] is locked after the […] is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics 
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.”” (¶ [0129]). 
	Thus, Cao teaches a feature in a system for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to a feature for deleting some of the stored information on the delivery of the package when a receptacle is locked after the receptacle is unlocked.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba with the teachings of Cao by incorporating a feature for deleting information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz/Habbaba that is configured to receive and store information associated with the delivery of a product that has been secured within a vehicle when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and 

	Although Oz/Habbaba/Cao teaches a feature for deleting video information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, Oz/Habbaba/Cao does not explicitly teach a feature for deleting information that is associated with a place where the package is delivered.

	However, Matula does teach, the following:
	By information processing device, deleting at least one of: […] information on a place where […] the package is delivered […];
	 Matula teaches “vehicle 202 may have the ability to provide additional delivery information to resource 112 and/or customer 210 via communications network 104. For example, upon vehicle 202 reaching signal area 212 and/or performing delivery 212, customer 210 may be notified via customer communication device 108 that vehicle 202 is ready to make the delivery […] Status updates, videos, position information, sensor data, and/or other information may be made available back to resource 112. For example, “The delivery of your new phone has been made. The package was delivered at 10:31 AM (3 minutes ago). The position of this package is 10 feet south of the building. <Click here for an aerial photo of the package and where it was delivered.>” […]  delivery verification comprising an image or other information is maintained on 100 […] the communication system 100 may be a distributed system and, in some embodiments, comprises a communication network 104 […] which may be owned and operated by an enterprise administering a contact center in which a plurality of resources 112 […] Customers may utilize their respective customer communication device 108 to send/receive communications to the contact center utilizing social media website 130” (¶ [0036]). 
	Thus, Matula teaches a system that may maintain a website that stores delivery verification information associated with a particular delivery, where the information may include a description of the item delivered, the time, and a location of where the item was delivered. Further, this information may be stored on the system and available on the website for a predetermined amount of time before the information is deleted/expired or be deleted in response to an indication; equivalent to deleting information that is associated with a place where the package is delivered.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz/Habbaba/Cao with the teachings of Matula by incorporating a feature for be storing delivery verification information (a location of where the item was delivered) and deleting the delivery verification information based on an indication, as taught by Matula, into the system Oz/Habbaba/Cao that is configured to store and delete information associated with a delivery operation that includes a parking location of a vehicle where a package is delivered and a predetermined amount of trailing/dead reckoning information upon receiving an indication that a delivery has been completed. One of ordinary skill in the art would have recognized that modifying the system of Oz/Habbaba/Cao with the teachings of Matula would result in a system that is configured to delete the delivery operation data that includes a parking location of a vehicle where a package is delivered into the vehicle and a 

	Although Oz/Habbaba/Cao/Matula teaches a system configured to facilitate the delivery of shipments into a customer vehicle and to store data associated with completed deliveries to customer vehicles, Oz/Habbaba/Cao/Matula does not explicitly teach features for analyzing the acquired and the stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after the analysis of the delivery work is complete, and the package is delivered.

	However, Machida teaches the following:
	By the information processing device, analyzing the acquired and the stored information on the delivery of the package […]; and by the information processing device, deleting the acquired and the stored information of the delivery of the package […], after the analysis of the delivery work is complete, and the package is delivered […];
40 […] For example, upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” ([0057]). 
	Furthermore, Machida teaches “The status of the order data stored in the shipment completion directory 424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]). Further, Machida teaches “the various kinds of information described as those held in each device shown in FIG. 1 are stored in […] the storage device 204, the external memory 213, and the like. For example, these storage devices can be used as the file server 42 shown in FIG. 1.” (¶ [0156]).
	Thus, Machida teaches a computing system that may receive an order from a customer to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user to have been completed, the status of the order data is changed to a completed status and stored in a system directory. The system may store the order data (associated with the completed shipment) for a predetermined amount of time (a data holding period of 30 days), where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to by the information processing device, analyzing the acquired and the stored information on the delivery of the package and by the information processing device, deleting the acquired and the stored information of the delivery of the package  after the analysis of the delivery work is complete, and the package is delivered.
4 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Machida are compatible with the system of Oz/Habbaba/Cao/Matula as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0069], Oz.  
        2 See ¶ [0074], Oz.  
        3 See ¶ [0069], Oz.  
        4 See ¶ [0069], Oz.